Citation Nr: 0703527	
Decision Date: 02/05/07    Archive Date: 02/14/07	

DOCKET NO.  05-14 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including a delusional disorder with paranoia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel
INTRODUCTION

The veteran had active service from September 2, 1971, to 
September 28, 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, that denied the benefit sought on appeal.  


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not manifested 
during service or for many years following separation from 
service.

2.  A currently diagnosed psychiatric disorder is not shown 
to be causally or etiologically related to service.


CONCLUSION OF LAW

A psychiatric disorder, including a delusional disorder with 
paranoia, was not incurred in or aggravated by active 
service, nor may a psychosis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letter from the RO to 
the veteran dated in November 2003 and April 2006.  The RO 
also provided assistance to the veteran as required under 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's appeal.  

The veteran essentially contends that he has a psychiatric 
disorder that is related to his period of service.  The 
veteran relates that he had no psychiatric impairment at the 
time of his enlistment and that such a disorder was present 
at the time of his discharge from service.  The veteran 
alleges that he was sexually assaulted while in basic 
training and that he was hospitalized for a day and a night 
for psychiatric treatment.  He contends that this incident 
may have caused his psychiatric impairment, diagnosed as 
chronic depression and a delusional disorder with paranoia.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain chronic diseases, such as a 
psychosis, when such disease is manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain:  (1) Medical evidence of 
a current disability, (2) medical evidence or in certain 
circumstances, lay testimony, of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or a relationship between a current disability and 
the inservice disease or injury.  Pond v. West, 12 Vet. App. 
341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A review of the veteran's service medical records discloses, 
as the veteran has contended, he entered active service with 
no pre-existing acquired psychiatric disorder.  While the 
Report of Medical History portion of the veteran's service 
entrance physical examination showed that while the veteran 
reported positive responses to experiencing depression or 
excessive worry and nervous trouble of any sort the examiner 
made no comment regarding those positive responses and 
significantly, the psychiatric clinical evaluation was 
normal.  As such, the veteran did not enter service with a 
pre-existing psychiatric disorder since no such disorder was 
documented on the physical examination performed upon entry 
into service and the medical evidence does not otherwise 
demonstrate that the veteran had an acquired psychiatric 
disorder prior to service.  See 38 U.S.C.A. § 1111.

During service, however, the veteran was found to have a 
personality disorder which rendered him unsuitable for 
further training.  A report of an Aptitude Board dated in 
September 1971 showed the veteran had been referred to the 
recruit evaluation unit by a legal officer after having been 
involved in disciplinary problems, including an unauthorized 
absence for several hours.  It was noted that the veteran had 
left due to a fear of being sent to a correctional company.  

Mental status examination resulted in the veteran being 
described as a youth who was "very anxious and periodically 
tearful" during the interview.  The veteran was well 
oriented and exhibited no signs of psychosis or neurosis.  
Although he was depressed, he was not considered to be 
suicidal.  The service department medical examiner summarized 
that the veteran's personality had not yet reached a degree 
of stability commensurate with the demands of recruit 
training and it was recommended that the veteran be 
discharged as unsuitable for further training.

Medical records dated following separation from service 
reflect various psychiatric diagnoses, but do not reflect any 
psychiatric evaluations until 1990, or contain any competent 
medical evidence indicative of a nexus between the veteran's 
psychiatric diagnoses and military service.  By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. 
§ 3.159(a).  

A March 1990 VA mental hygiene clinic intake summary 
concluded with pertinent diagnoses of cannabis abuse and 
antisocial personality traits, while private psychological 
testing performed in June 1990 concluded a diagnosis of a 
generalized anxiety disorder and a paranoid personality 
disorder.  Neither evaluation made any reference to service, 
including an assault occurring during service.

Subsequently dated VA medical records reflect treatment for 
psychiatric symptomatology.  A record dated in October 2003 
shows the veteran reported that he had various emotional 
problems dating back to his sexual assault in the Navy where 
another soldier attacked him in the shower, but was able to 
fight him off.  Following the evaluation the diagnostic 
impressions were depression, generalized anxiety disorder, 
rule out substance abuse disorder and rule out paranoid or 
psychotic disorders.  A record dated in May 2004 concluded 
with impressions of depression, not otherwise specified; rule 
out delusional disorder versus drug-induced psychosis versus 
malingering and cannabis abuse.

Service connection for a psychiatric disorder, including a 
delusional disorder with paranoia is not warranted.  The 
veteran's service medical records fail to demonstrate that 
any acquired psychiatric disorder, as opposed to a 
personality disorder, was manifested during service.  Service 
medical records clearly show that the veteran was shown to 
have a personality that had not reached the degree of 
stability commensurate with the demands of recruit training 
and the veteran was separated from service as a result of 
that personality disorder.  However, a personality disorder 
is not a disability within the meaning of applicable 
legislation providing for compensation benefits.  38 C.F.R. 
§ 3.303(c).
While the veteran has been diagnosed as having an acquired 
psychiatric disorder following separation from service, 
including a generalized anxiety disorder, depression and 
possibly a paranoid or psychotic disorder, none of those 
disorders were shown during service or for many years 
following separation from service.  Significantly, there is 
no medical opinion of record which suggests that any acquired 
psychiatric disorder diagnosed following separation from 
service was in any way causally or etiologically related to 
service.  

The Board has considered the veteran's recent allegation that 
he was sexually assaulted during service, and that this 
alleged event caused a psychiatric disorder.  However, the 
veteran's contentions do not support additional inquiry 
toward development of the claim, nor do they support a grant 
of service connection.  

In claims of service connection for post-traumatic stress 
disorder based upon alleged in-service incidents of sexual 
assault, VA has established specific regulatory processes 
toward development of the claim.  Specifically, if a PTSD 
claim is based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident. 
See 38 C.F.R. § 3.304(f)(3).  VA may submit any such evidence 
to a medical health care professional to receive an opinion 
as to whether it indicates a personal assault occurred.  Id.  

However, the applicable regulation specifies that such 
actions are required in PTSD cases.  The structure of the 
regulation 38 C.F.R. 3.304(f) pertains to development of 
classes of PTSD cases and its subparagraphs delineate various 
claimed causes of PTSD; i.e., combat; prisoner of war 
experiences; and sexual assault.  38 C.F.R. 
§ 3.304(f) (1) through (3), respectively.  


Notwithstanding that the regulation is limited to PTSD cases, 
and pursuant to 38 C.F.R. § 3.103(c)(2), a colloquy was 
undertaken during the March 2006 Travel Board hearing, where 
the veteran was questioned extensively as to whether there 
were any other sources of information that would substantiate 
his account of the claimed in-service assault.  See  Stuckey 
v. West, 13 Vet. App. 163, 195 (1999); Constantino v. West, 
12 Vet. App. 517 (1999) ((Relative to the regulatory duty of 
VA hearing officers under to suggest the submission of 
evidence that the claimant may have overlooked and which 
would be supportive of the claim.)).    

In substance, however, while the veteran reported the alleged 
incident to a chaplain, he could not recall the clergyman's 
identity.  While he reported the claimed assault to a fellow 
brig inmate, he could also not remember this individual's 
name.  There was no other information elicited during the 
Travel Board hearing that would support additional research 
efforts.  

Most importantly, the record does not show that he has not 
been diagnosed as having a disorder, such as post-traumatic 
stress disorder or any other psychiatric disorder, that is 
causally or etiologically related to such an assault or to 
any other incident that occurred during service.  The medical 
evidence is against the veteran's claim in that it shows the 
veteran had a personality disorder in service and the 
psychiatric disorder diagnosed following separation from 
service are not shown to be in any way related to service.  
Therefore, the Board concludes that the medical evidence 
weighs against the veteran's claim for service connection for 
a psychiatric disorder.

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's psychiatric disorder had its 
origin during service in these circumstances would be 
speculation, and the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
In the absence of a present disability that is related to 
service, a grant of service connection is clearly not 
supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between a current disability 
and service by way of correspondence from the RO to him, but 
he has failed to do so.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised of the need to submit medical 
evidence of a relationship between a current psychiatric 
disorder and an injury, disease or event in service.  While 
the veteran is clearly of the opinion that his current 
psychiatric disorder is related to service, as a lay person, 
the veteran is not competent to offer an opinion that 
requires specialized training, such as the etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Accordingly, the Board concludes that service 
connection for residuals of a psychiatric disorder, including 
a delusional disorder with paranoia is not established.

ORDER

Service connection for a psychiatric disorder, including a 
delusional disorder with paranoia, is denied.



	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


